FILED
                           NOT FOR PUBLICATION                               NOV 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTONIO ALEJANDRO GUTIERREZ,                     No. 14-35939

              Plaintiff-Appellant,               D.C. No. 3:13-cv-01219-HZ

 v.
                                                 MEMORANDUM*
CROWN CORK & SEAL CO., INC.,
Pension Administration,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Antonio Alejandro Gutierrez appeals pro se from the district court’s

judgment dismissing his action alleging violations of the Employment Retirement




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Income Security Act of 1974 (“ERISA”) relating to his eligibility for pension

benefits and requests for plan documents. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Gutierrez’s claim that defendant failed

to furnish plan documents because Gutierrez failed to allege facts sufficient to

show a violation of ERISA. See 29 U.S.C. §§ 1021(a), 1024(b)(4) (requiring plan

administrator to furnish to a plan participant, upon written request, a copy of the

latest updated summary plan description).

      Dismissal of Gutierrez’s claim regarding his eligibility for benefits was

proper because Gutierrez failed to allege facts sufficient to show that defendant

violated ERISA by determining that he was ineligible for partial benefits. See

Wilhelm v. Rotman, 680 F.3d 1113, 1116 n.1 (9th Cir. 2012) (exhibits attached to

the complaint may be considered to decide whether dismissal is proper); Bance v.

Alaska Carpenters Ret. Plan, 829 F.2d 820, 823-24 (9th Cir. 1987) (“ERISA set

forth mandatory minimums by way of alternative formulas under which a

qualifying plan must provide for vesting to occur.”); Hernandez v. S. Nev. Culinary


                                           2                                    14-35939
& Bartenders Pension Tr., 662 F.2d 617, 620 (9th Cir. 1981) (“ERISA’s minimum

vesting provisions require only that, once an employee-participant satisfies his

pension plan’s length of service requirement, his right to receive his vested pension

benefits mature on his reaching the normal retirement age contained in the plan.”).

      AFFIRMED.




                                          3                                   14-35939